Case 2:20-mj-03235-DUTY Document 7 Filed 07/14/20 Page 1 of 4 Page ID #:49



                                                                 CLERK. U.S. DISTRICT COURT

        1 1
                                                                      ,~ 14 2020 ~ ~I~
       2
                                                                CENTRAL DISTRICT OF CALIFORNI^
       3                                                        ELY
                                                                               —    —
                                                                                       DLP~ __J

       4
       5

    6                             UNITED STATES DISTRICT COURT
       7                        CENTRAL DISTRICT OF CALIFORNIA
    8
       ~ UNITED STATES OF AMERICA,
    ~,
    .
    .
   10                                   Plaintiff,        CASE NO. 2b
                                                                    ' ~5 — d 323s'
   11

   12                                                     ORDER OF DETENTION
   13      ~ "fill~V i S S M l~+
   14                                   Defendant.
   15
   16                                                      I.
   17           A.
                 (~           motion ofthe Government in a case allegedly involving:
   18               1.       a crime of violence.
   19               2.(}     an offense with maximum sentence oflife imprisonment or death.
  20                3.() a narcotics or controlled substance offense with m~imum sentence
  21                         of ten or more years .
  22                4.()     any felony -where the defendant has been convicted oftwo or more
  23                         prior offenses described above.
  24                5.(~ any felony that is not otherwise a crime of violence that i~olves a
  25                         minor victim, or possession or use ofa fireann or destructive device
  26                         or any other dangerous weapon, or a failure to register under 18
  27                         U.S.0 § 2250.                                                    ~
  2s           B.(./~ On motion by the Government /()on Court's own motion, in a case ~

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

           CR-94(06/07)
                                                                                                  Page 1 of4
Case 2:20-mj-03235-DUTY Document 7 Filed 07/14/20 Page 2 of 4 Page ID #:50




     1                     allegedly involving:
     2           (✓~On the further allegation by the Government of:
     3             1.(~ a serious risk that the defendant will flee.
    4             2.(~ a serious risk that the defendant will:
     5                  a.()obstruct or attempt to obstruct justice.
    6                   b.(.threaten, injure, or intimidate a prospective witness or juror or
    7                         attempt to do so.
    8         C. The Government(~/()is not entitled to a rebuttable presumption that no
    9             condition or combination ofconditions will reasonably assure the defendant's
    to            appearance as required and the safety of any person or the community.
    11
    12                                                     II.
    13        A.(         The Court finds that no condition or combination of conditions will
   14                     reasonably assure:
   15             1.(J~ the appearance ofthe defendant as required.
   16                   () andlor
   17             2.(         the safety of any person or the community.
   18        B.(          The Court finds that the defendant has not rebutted by sufficient
   19                     evidence to the contrary the presumption provided by statute.
   20
   21                                                     III.
   22        The Court has considered:
   23        A. the nature and circumstances ofthe offenses)charged, including whether the
   24            offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
   25             victim or a controlled substance, firearm, explosive, or destructive device;
   26        B. the weight ofevidence against the defendant;
   27        C. the history and characteristics ofthe defendant; and
   28        D. the nature and seriousness of the danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                      Page 2 of
Case 2:20-mj-03235-DUTY Document 7 Filed 07/14/20 Page 3 of 4 Page ID #:51




        1 ~                                                    IV.
     2             The Court also has considered all the evidence adduced at the hearing and the
      3            arguments and/or statements of counsel, and the Pretrial Services
     4             Report/recommendation.
     5

     6                                                          V.
     7             The Court bases the foregoing findings) on the following:
     8             A.(Jj As to flight risk:
     9
                                   L ~ r~ i -rEo ~ ~s -tom c.~c-~
    io
                                    ~~ ~Y        c N c,~~S~r v ~26~ ro ~~-
    11
                                   "i'~LonrC~ ~ GontiM ~ fi ~~F~',N~
    12
                                   . N ~ ✓ ~'t.G~~S
    13

    14

    IS

   16              B.
                    (~As to danger:
   17
                                  ~A-ES ~,r~ P 't~ o,n3 ~t~(L6~S
   18
                                  • ~i(V o2 V\c~`~ I~
   19                                ~(L~nn~~, of l/l oI.CN
   20                               -eR-~s2, cR.=~~n.,wA~- ~s"~-y
   21

   22

   23

   24                                                         VI.
   25             A.(v~The Court finds that a serious risk exists that the defendant will:
   26                        1.()obstruct or attempt to obstruct justice.
   27 I'                     2.(~ttempt to/( )threaten, injure or intimidate a witness or juror.
   28

                                        ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))

              CR-94(06!07)                                                                     Page 3 of4
Case 2:20-mj-03235-DUTY Document 7 Filed 07/14/20 Page 4 of 4 Page ID #:52




     1         B. The Court bases the foregoing findings) on the following:
    2

    3                    • C~t'E~N DAvV'~ ~c-~~D/~.~ P(!~ ~ Dn tNa2 lJic~}M
                          ~~ ~i~(L o ~ ~ u% ~D ~cN 6A~~0 (n)
    4
                           ~ ~1M ~WfIL     S~d~ U/~t.   Cl~ ~O U ~" (•~1 t 61'rl~-~(L.
    5

    6

    7

    8

    9                                                    VII.
   l0

   11          A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
   12         B. IT IS FURTHER ORDERED that the defendant be committed to the custody
   13              ofthe Attorney General for confinement in a corrections facility separate, to
   14              the extent practicable, from persons awaiting or serving sentences or being
   15              held in custody pending appeal.
   16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
   17              opportunity for private consultation with counsel.
   18 '       D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
   19              or on request of any attorney for the Government, the person in charge ofthe
   20              corrections facility in which the defendant is confined deliver the defendant
   21              to a United States marshal for the purpose of an appearance in connection
   22              with a court proceeding.
   23

   24

   25

   26     DATED: ~' ~ `~ z~
                                                            TED TA           S           I T   TE JUD E
   27
   28

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

          CR-94(06!07)                                                                             Page 4 of4 ~
